Booth, C. J.
This cause has been so fully argued that it is unnecessary the Court should say anything of the evidence. There seems to be but one point of law controverted] that is, whether the words are actionable. We are of opinion that the words “harborer of thieves” are actionable, but the sense of the words, and construction of them, gentlemen, is with you. The plaintiff must prove the words; after this is done, it is incumbent on the defendant in order to sustain his defense to prove that the words are true.
Verdict for plaintiff [for] fifty cents on second count.